Plaintiff in error was convicted in the county court of Comanche county of the crime of unlawfully conveying whiskey, and was sentenced to be confined in the county jail for a period of 30 days and to pay a fine of $50. To reverse this judgment an appeal was perfected.
The only assignment of error briefed by counsel for plaintiff in error is that the court admitted evidence of another separate conveyance on the day following the date alleged in the information to have been the date on which this particular shipment of liquor was conveyed. We have examined the record relative to this assignment of error, and find that the same is not supported thereby. There *Page 130 
was testimony by one witness who saw this defendant, together with one Clark, receive a shipment of liquor from the depot in the town of Faxon, and this witness remembered the date as that of November 30th. The records of the express agent showed that these same parties got a shipment of liquor on the 1st day of December, but it is clear from the evidence that the shipments testified to by the two witnesses were the same transaction, and it occurred prior to the filing of the information. This is not an essential element of this offense, and the date alleged in the information was immaterial. The offense could have been proved to have occurred on any other date prior to the filing of the information, and within the statutory period of limitations. The evidence is sufficient to sustain a conviction; the defendant making no substantial defense to the charge.
The judgment is affirmed.